           Case 2:20-cr-00032-AM Document 30 Filed 04/19/21 Page 1 of 7
U.S. MARsHA          1O98-GMB Document 4 Filed 04/16/21 Page 1 of 1                                                                     FILED
                                                                                                                                             M 03:46
 AO 94   (Re)          AI1IEfl   to Another District                                                                         U          IC   COURT



            APR 19        2O              UNITED STATES DISTRICT COURT                                               APR   19    2O?1
                                                                     for the                              CLERK, U.S. DISTRICT
          DEL RIO, TX                                                                                                          COURT
                                                          Northern District of Alabama                   WETERND                TEXAS
                                                                                                          BY
                    United States of America                                                                                        CLERK
                                 V.
                                                                               Case No.    2:21-mj-98-GMB

      JUAN LEONARDO JIMENEZ-HURTADO                                                Charging District's
                            Defendant                                              Case No.        2:20-cr-32-AM

                                                COMMITMENT TO ANOTHER DISTRICT

           The defendant has been ordered to appear in the                     Western        District of            Texas
 (if applicable)                                        division. The defendant may need an interpreter for this language:
 none

           The defendant:             I
                                          will retain an attorney.
                                          is requesting court-appointed counsel.

           The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



 Date:             April 16, 2021
                                                                                                 '<ature
                                                                                              Judge

                                                                                   Gray M. Borden, U.S. Magistrate Judge
                                                                                            Printed name and title
                     Case 2:20-cr-00032-AM Document 30 Filed 04/19/21 Page 2 of 7
                     Case 2:21-mj-00098-GMB Document 3 FiJed 04/16/21 Page 1 of 1                                                                               FILED
                                                                                                                                                       2021 Apr-16 PM 02:34
                                                                                                                                                      U.S. DISTRICT COURT
                                                                                                                                                          N.D. OF ALABAMA


AO 466 (Rev.       12/17)   Wivc   of Rule 32   I   Hearing (Violaiion otProbauon   n   Supervised Reteise)




                                                    UNITED STATES DISTRICT COURT
                                                                                         for the
                                                                       Noahern District ofAiabama


                       United States of America                                            )
                                                                                                    Case No.         2..I        f"lj   1)-&9
  U     ( p                     ,ar4 o                                       t&Vigq                 Charging DistncVs Case No.           w trrs
                                                                                                                                                    r -3Z- AM
                                    Defendant                                              )
                                                                                                                                    '2-:     7-C'

                                                             WAIVER OF RULE 32.1 HEARING
                                                          (Violation of Probation or Supervised Release)


       I understand that I have been charged with violating the conditions of probation or supervised release in a case
pending in another district, the (name ofother court)            'b            Witri +rc±f Texs..
             1   have been informed of the charges and                     of my rights to:
         (1)                retain counsel or request the assignment of counsel                      if I am unable to retain counsel;
             (2)            an identity hearing t determine whether I am the person named in the charges;

             (3)            production of certified copies of the judgment, warrant, and warrant application, or reliable electronic
                                                    if
                            copies of them the violation is alleged to have occurred in another district;

             (4)            a preliminary hearing to determine whether there is probable cause to believe a violation occurred I                        if
                                                                                                                            if
                            will be held in custody1 and my right to have this hearing in this district the violation is alleged to
                            have occurred in this district; and

             (5)            a hearing on the government's motion for my detention in which I have the burden to establish my
                            eligibility for release from custody.

             I   agree to waive my right(s) to:

             D              an identity hearing and production               of the judgment, warrant, and warrant application.
             D              a preliminary hearing.

             0              a detention hearing.

                            an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
                            or detention hearing to which I may be entitled in this district. I request that my
                              'preliminary hearing and/or .deteniion hearing be held in the prosecuting district, at 6 time set by
                            that court.

        consent to the issuance of an order requiring my appearance n the prosecuting district where the charges are
         I
pending against me.


Date:   Qk(




                                                                                                                                  allorney
                  Case 2:20-cr-00032-AM Document 30 Filed 04/19/21 Page 3 of 7

              Case 2:20-cr-00032-AM          Document 28 *SEALED*                  Filed 03/16/21 Page     1   of 3   2021 Apr-16       AM 10:23
                                                                                                                      U.S.   DISTRICT    COURT
                                                                                                                             N.D.   OF ALABAMA

PROS

                                                                                                   FiLED
       12C




                                UNITED STATES DISTRICT COURT
                                                                                                          MAR162021
                                                              for
                                                                                                           U.S
                                             WESTERN DISTRICT OF TEXAS



                     Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Juan Leonardo Jimenez-Hurtado                                           Case Number: DR-20-CR-00032(0             1




Name of Sentencing Judicial Officer: Honorable United States Distiict Judge Alia Moses
Date of Original Sentence: Apiil 29, 2020
Original Offense:          Illegal Re-Entry into the United States. 8 U.S.C.   §   1326

Original Sentence:    5   months imprisonment, followed by 1 year of Supervised Release
Type of Supervision: Supervised Release                      Date Supervision Commenced: May 11,2020

Assistant U.S. Attorney:       Michael Gene Schneider               Defense Attorney:     Case J. Darwin (Appointed



                                                PREVIOUS COURT ACTION

None.

                                                PETITIONING TIlE COURT

    The issuance of a warrant
0   The issuance of a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number             NatureofNoncomDliance

             1.              Mandatory Condition No. 1: The defendant shall not commit another federal, state, or local
                             crime during the term of supervision.

             2.              Standard Condition No. 9: If the defendant is arrested or questioned by a law enforcement
                             officer, the defendant shall notify the probation officer within 72 hours.

                             Standard Condition No. 17: If the defendant is excluded, deported, or removed upon release
                             on probation or supervised release, the term of supervision shall be a non-reporting term of
                             probation or supervised release. The defendant shall not illegally reenter the United States. If
                             the defendant is released from confinement or not deported, or lawfully re-enters the United
                             States during the term of probation or supervised release, the defendant shall immediately
                             report in person to the nearest U.S. Probation Office, or as ordered by the Court.
                Case 2:20-cr-00032-AM Document 30 Filed 04/19/21 Page 4 of 7

          Case 2:20-cr-00032-AM            Document 28 *SEALED*             Filed 03/16/21      Page 2 of 3


                          On or about January 24, 2021, Juan Leonardo Jimenez-Rurtado, an alien and citizen of
                          Mexico, was found in the United States having been previously denied admission, exclusion,
                          deported, or removed from the United States on or about May 1 1, 2020. The offender had not
                          received the consent of the Attorney General of the United States or the Secretary of the
                          Department of Homeland Security, the successor for this function pursuant to 6 U.S.C. §
                          202(3), 202(4), & 557, to reapply for admission being voluntarily in the United States in
                          violation of 8 U.S.C. § 1326(a) & (bX2).

                          On January 24, 2021, the offender was encountered by an Alabaster Police Department officer
                          parked in the middle of the road, near Alabaster, Alabama. Upon ftirther investigation, the
                          police officer discovered that the offender was providing fictitious information by providing a
                          false name of Juan Vargas, with a date of birth of September 30, 1998. A subsequent
                          investigation revealed the defendant provided a false name and, he had several warrants
                          pending. He physically attempted to resist apprehension. The offender was subsequently
                          arrested for Using False Identity to Obstruct Justice (felony). On February 10, 2021, the
                          defendant was also served with five outstanding warrants with the city ofAlabaster, Alabama.
                          The defendant is currently out on bond within Shelby County, Alabama. The case and
                          subsequent warrants remain pending.


U.S. Probation Officer Recommendation:

      The term of supervision should be:

                 revoked. (Maximum penalty:      Lyear imprisonment; j...... year supervised release;
                 and payment of any unsatisfied monetary sanction previously imposed)

            0    extended for         years for a total term of         years

            0    The conditions of supervision should be modified as follows:



Approved:                                                         Respectfully Submitted,


Alexandra Valdez                                                  Javier Vela Jr.
Supervising U.S. Probation Officer                                U.S. Probation Officer
                                                                  Date: March 15, 2021
                                                                  Telephone #: (830) 308-6923


Approved:



James Ward
Supervisory Assistant U.S. Attorney



cc:     Javier Ceniceros
        Assistant Deputy Chief U.S. Probation Officer
            Case 2:20-cr-00032-AM Document 30 Filed 04/19/21 Page 5 of 7

         Case 2:20-cr-00032-AM Document 28 *SEALED*                     Filed 03116/21      Page 3   of 3




TI-fE COURT ORDERS:



                   of a WARNT. Bond is set in the amount of                         cassu     with supeMsion
     by the United States Probation Office to continue as a condition of release.
     The issuance of a SUMMONS.
   0 Other




                                                                     United States District Judge

                                                                               3/(o         I
                                                                                            Date
       Case 2:20-cr-00032-AM Document 30 Filed 04/19/21 Page 6 of 7
              Case: 2:21-mj-98 As    of:   04/16/2021 05:17   PM CDT       1 of 2


                              U.S. District Court
                    Northern District of Alabama (Southern)
             CRIMINAL DOCKET FOR CASE #: 2:21 -mj-00098-GMB-1
                              Internal Use Only


Case title: USA v. JimenezHurtado                             Date Filed: 04/16/202 1
Other court case number: 2:20cr-3 2AM Western District of
                         Texas

Assigned to: Magistrate Judge
Gray M Borden

Defendant (11
Juan Leonardo                        represented by Kevin L Butler
JimenezHurtado                                      FEDERAL PUBLIC DEFENDER
                                                    Northern District of Alabama
                                                    505 20th Street North, Suite 1425
                                                    Birmingham, AL 35203
                                                     205-208-7170
                                                     Email: ALNFDNoticefd.org
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED
                                                     Designation: Public Defender or Community
                                                     Defender Appointment

Pending Counts                                       Disnosition
None

Highest Offense Level (Onening)
None

Terminated Counts                                    Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                           Disposition
18:3583.F


Plaintiff
USA                                            represented by Prim F. Escalona, US Attorney
                                                              US ATTORNEY'S OFFICE
                                                              1801 4th Avenue North
                                                              Birmingham, AL 35203-2101
                                                              244-2001
                                                              Email: Caseview.ecfusdoj gov
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
                                                              Designation.' Retained

                                                              US Probation
                                                              UNITED STATES PROBATION OFFICE
      Case 2:20-cr-00032-AM Document 30 Filed 04/19/21 Page 7 of 7
                Case: 2:21-mj-98        As   of:   04/16/2021 05:17   PM CDT     2 of 2

                                                                   Robert Vance Bldg.
                                                                   1800 5th Avenue North
                                                                   Birmingham, AL 35203
                                                                   716-2900
                                                                   Email: a1npdbcmecf,alno.uscourts.gov
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED
                                                                   Designation: Retained

                                                                   USM
                                                                   UNITED STATES MARSHAL
                                                                   Hugo Black Courthouse, Room 240
                                                                   1729 5th Avenue North
                                                                   Birmingham, AL 35203
                                                                   205-731-1712
                                                                   Email: usmsalncourts@usdoj.gov
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED
                                                                   Designation: Retained

                                                                   J Alan Baty
                                                                   US ATTORNEY'S OFFICE
                                                                   1801 4th Avenue North
                                                                   Birmingham, AL 35203
                                                                   205-244-2228
                                                                   Email: alan.batv@usdoj.gov
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED
                                                                   Designation: Retained

Date Filed       #       Docket Text
04/16/2021               Arrest (Rule 5 Supervised Release) of Juan Leonardo JimenezHurtado (ASL)
                         (Entered: 04/16/2021)
04/16/202   1     1      RULE  5  SUPERVISED RELEASE OUT OF THE WESTERN DISTRICT OF
                         TEXAS as to Juan Leonardo JimenezHurtado (ASL) (Entered: 04/16/2021)
04/16/2021               Minute Entry for proceedings held before Magistrate Judge Gray M Borden:
                         (ZOOM)Initial Appearance in Rule 5(c)(3) Proceedings & Attorney Appointment as to
                         Juan Leonardo JimenezHurtado held on 4/16/2021; deft present & consented to
                         proceed by video; deft deemed eligible for court appointed counsel, FPD (Murtha)
                         present & appointed; rights & charges explained; deft advised of rights under Rule
                         32.1; deft waives and reserves right to have preliminary & bond hearing in WDTX;
                         deft remanded to custody of USM (Court Reporter Risa Entrekin) (ASL) (Entered:
                         04/16/2021)
04/16/2021               (Court only) CiA 23 Financial Affidavit by Juan Leonardo JimenezHurtado (ASL)
                         (Entered: 04/16/202 1)
04/16/2021               WAIVER of Provisions regarding Rule 32.1 by Juan Leonardo JimenezHurtado
                         (ASL) (Entered: 04/16/2021)
04/16/202 1          4   ORDER as to Juan Leonardo JimenezHurtado; COMMITMENT TO ANOTHER
                         DISTRICT defendant is ordered to appear in the Western District of Texas. Signed by
                         Magistrate Judge Gray M Borden on April 16, 2021. (ASL) (Entered: 04/16/2021)
